    Case: 1:18-cv-07497 Document #: 65 Filed: 03/17/21 Page 1 of 1 PageID #:249




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 KHESI PILLOWS AND TIFFANY                      )
 WILSON,                                        )
                                                )     Case No.: 18-cv-7497
      Plaintiff,                                )
                                                )     Judge Edmond E. Chang
               v.                               )
                                                )     Magistrate Judge Heather K. McShain
 COOK COUNTY RECORDER OF                        )
 DEEDS OFFICE, and COOK COUNTY,                 )
                                                )
      Defendants.                               )


                                    Joint Discovery Status Report

       Pursuant to Dkt. No. 64, the parties have conferred and jointly submit this Joint Status
       Report.

   (a) Progress of Discovery
       The parties confirm that discovery has been completed by the March 15, 2021 deadline.
   (b) Next Step of Litigation
       Plaintiffs intend to issue a settlement demand to Defendant and Plaintiffs are agreeable to
       a settlement referral to Magistrate Judge McShain. Defendant intends to file a motion for
       summary judgment and would like the Court to set a briefing schedule. It does not place a
       high value on this case and, without having received a demand, cannot agree to a referral.


Dated: 3/17/2021


Respectfully Submitted,

s/Jaclyn Diaz                                       s/ Kathleen C. Ori
ED FOX & ASSOCIATES, LTD.                           Assistant State’s Attorney
300 W Adams St, Ste 330                             500 Richard J. Daley Center
Chicago, IL 60606                                   Chicago, Illinois 60602
(312) 345-8877                                      (312) 603-4635
jdiaz@efoxlaw.com                                   Kathleen.ori@cookcountyil.gov
Attorney for Plaintiffs                             Attorney for Defendants
